NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

JACKSON SLOAN,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-4249
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 29, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; William D. Sites,
Judge.



PER CURIAM.

             Affirmed. See Lindquist v. State, 155 So. 3d 1193 (Fla. 2d DCA 2014);

Durant v. State, 177 So. 3d 995 (Fla. 5th DCA 2015) (en banc); Walden v. State, 112

So. 3d 578 (Fla. 4th DCA 2013).



LUCAS, BADALAMENTI, and ATKINSON,JJ., Concur.